Citation Nr: 1738219	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 2009, for the grant of service connection for hypertension.

2.  Entitlement to an effective date prior to August 5, 2009, for the grant of service connection for erectile dysfunction associated with hypertension.  

3.  Entitlement to an initial compensable rating for hypertension.  

4.  Entitlement to an initial compensable rating for erectile dysfunction associated with hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to January 1998.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) of the San Diego, California Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran filed an original claim for entitlement to service connection for hypertension and a claim for entitlement to service connection for erectile dysfunction in August 2009, which was denied in an unappealed rating decision issued in October 2009.

2.  The Veteran submitted additional evidence in February 2010 in support of his August 2009 claims and service connection for both claims was granted in a June 2010 rating decision. 

3.  The Veteran did not file a formal or informal claim for service connection for hypertension or erectile dysfunction within his first year of discharge from service; or prior to August 5, 2009.

4.  The Veteran's hypertension requires medication and is manifested by a history of diastolic blood pressure readings predominantly at or near 100 or more; it is not manifested by predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.
5.  Throughout the appeal period, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but without deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria to award an effective date earlier than August 5, 2009, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria to award an effective date earlier than August 5, 2009, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3.  A 10 percent rating for hypertension is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.31, 4.104, Diagnostic Code 7101 (2016).

4.  A compensable rating for erectile dysfunction associated with hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

I.  Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service. 

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2016).  With exceptions, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2016).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2016).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351(1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities").

II.  Increased Rating

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The pertinent criteria for evaluating hypertension are found at 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  The criteria for a compensable (10 percent) rating are diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a maximum 60 percent rating is assigned when diastolic pressure is predominantly 130 or more. 

Erectile dysfunction is compensated by an award of SMC (which the Veteran has received).  A compensable schedular rating for erectile dysfunction may be assigned under the criteria for rating deformity of the penis, found at 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a maximum 20 percent rating for deformity of the penis with loss of erectile power. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis 

I.  Effective Date

In August 2009, the Veteran applied for service connection benefits for hypertension and erectile dysfunction.  August 5, 2009, is the date the RO received the claims.  The RO denied service connection in an October 2009 rating decision.  The Veteran did not appeal this denial, but did submit additional evidence in February 2010.  In a June 2010 rating decision, the RO granted service connection for hypertension with erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ and assigned a 0 percent disability rating with an effective date of August 5, 2009.  The Veteran filed a notice of disagreement in October 2010.  

The Veteran contends that an earlier effective date is warranted because of his belief that his hypertension is related to his service-connected hypothyroidism.  The Veteran filed a claim for service connection for hypothyroidism on January 15, 1998, and he contends that this date should be the effective date for his hypertension and erectile dysfunction claims.  By way of an Appellate Brief filed in August 2017, the Veteran argued that when he filed his claim for hypothyroidism, he believed it would encompass hypertension as a related disorder.  He noted that he had elevated blood pressure readings in his service treatment record and in a February 1998 VA examination report.  

The Veteran's service treatment records, including his separation examination report dated January 1998 all indicate that the Veteran did not have high blood pressure or hypertension.  A service treatment record dated January 1998 noted his blood pressure as 138/92.  The February 1998 VA examination noted his blood pressure as 140/96 in a sitting position, 128/82 when lying down, and 142/96 upon standing.  

To the extent the Veteran contends that his claim for hypothyroidism was an informal claim for hypertension or that the elevated blood pressure readings serve as an informal claim, the record is silent for any indication that the Veteran intended to file a claim for hypertension, until August 2009.  

In order to qualify as an informal claim the benefit sought must be identified, describing the nature of the disability.  In the claim filed January 1998 under the "nature of sickness disease or injuries for which this claim is made" the only disease, illness or symptom listed is "hypothyroidism."  An intent to file a claim for hypertension or erectile dysfunction cannot be inferred from this claim.  In addition, the elevated blood pressure readings noted in one of the Veteran's service treatment records and in his February 1998 VA examination report are not enough to show intent to file a claim for hypertension.  There is nothing in the record to demonstrate an informal or formal claim for hypertension or erectile dysfunction prior to August 2009.  

The earliest effective date that can be granted is the date the claim was filed or the date the entitlement arose, whichever is the latter.  Here, the record indicates that the Veteran first received a diagnosis of hypertension in 2001.  Given that he did not file until August 2009, the latter of the two dates is August 5, 2009-the date the RO recognizes the Veteran filed his initial claims for service connection.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant these issues on appeal.

As these issues on appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

The Veteran contends that his hypertension and erectile dysfunction warrant compensable ratings.  

By way of background, the RO granted service connection for hypertension with erectile dysfunction in a July 2010 rating decision.  The Veteran appealed the initial noncompensable ratings assigned.  

For the reasons described below, the Board finds that a 10 percent rating, but no higher, for hypertension is warranted, but a compensable rating for erectile dysfunction is not warranted.

VA medical treatment records, during the appeal period, indicate a systolic blood pressure range between 108 and 156 and a diastolic blood pressure range between 63 and 92.  According to the June 2013 VA and September 2014 VA examinations, the Veteran's treatment plan includes taking continuous medication for his hypertension.

The June 2010 VA and September 2014 VA examinations indicate the Veteran's penis was normal with no penile deformity or abnormality.  

Throughout the appeal period the Veteran's hypertension has been rated as 0 percent under 38 C.F.R. § 4.104, Diagnostic Code 7101 and his erectile dysfunction as 0 percent under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He has been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), for loss of use of a creative organ effective August 2009 (the effective date for the award of service connection for erectile dysfunction). 

After affording the Veteran the benefit of the doubt, the Board concludes that an initial 10 percent rating for hypertension is warranted.  That the Veteran's hypertension is continuously managed by medication is not in doubt.  Further, blood pressure readings of record are varied.  Although there are several diastolic blood pressure readings below 100, DC 7101 only requires a history of diastolic readings predominantly 100 or more.  Historically, the Veteran had several readings greater than 100.  

A rating in excess of 10 percent is not warranted.  As discussed above, higher ratings required diastolic readings of 110 or more or systolic readings of 160 or more predominantly.  38 C.F.R. § 4.104, DC 7101.  With regard to diastolic readings, there are no readings of 110 or greater.  With regard to systolic readings, there are no readings of 200 or more.  Thus, without any evidence of any systolic readings of 200 or more or any diastolic readings of 110 or greater, the Board cannot conclude that the criteria for a rating in excess of 10 percent for hypertension are met.  Indeed, without even a single such reading, diastolic blood pressure is not predominantly 110 or greater and systolic blood pressure is not predominantly 200 or greater.  Therefore, a rating in excess of 10 percent is not warranted for hypertension.

In consideration of the evidence of record, the Board finds that there is no evidence to show that the Veteran's erectile dysfunction approximated the criteria for a compensable rating.  

There is no evidence of deformity of the penis, as specifically stated in the June 2010 VA and September 2014 VA examination reports, so as to warrant a separate 20 percent rating under Code 7522, nor has the Veteran contended that such criterion is met.  

As the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

An effective date earlier than August 5, 2009, for the grant of service connection for hypertension is denied. 

An effective date earlier than August 5, 2009, for the grant of service connection for erectile dysfunction associated with hypertension is denied. 

A 10 percent rating, but no higher, for hypertension have been met.  

A compensable rating for erectile dysfunction associated with hypertension is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


